 

KOGETO, INC.

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of ___________,
2014, by and among Kogeto, Inc., a Nevada corporation (the “Company”), and each
purchaser identified on the signature pages hereto (individually, a “Purchaser”
and collectively, the “Purchasers”).

 

WITNESSETH:

 

WHEREAS, the Company is conducting a private placement (the “Offering”)
consisting of up to $2,520,000 of Units, with each Unit consisting of five
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), and a five-year warrant to purchase one share of Common
Stock at an exercise price of $0.32 per share (the “Warrants”), pursuant to
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 promulgated under Regulation D (“Regulation D”) thereunder in
accordance with the rules and regulations of the U.S. Securities and Exchange
Commission (the “Commission”);

 

WHEREAS, the Offering is described in a Confidential Private Placement
Memorandum dated May 19, 2014 (the “Memorandum”); and

 

WHEREAS, each Purchaser desires to purchase that number of Units set forth on
such Purchaser’s signature page attached hereto on the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

ARTICLE I
PURCHASE AND SALE OF UNITS

 

Section 1.1           Purchase and Sale of Units; Form of Payment. Upon the
terms and conditions set forth herein, at the Closing the Company shall issue
and sell to each Purchaser, and each Purchaser severally, but not jointly, shall
irrevocably purchase from the Company such number of Units as is set forth on
such Purchaser’s signature page hereto in exchange for payment by such Purchaser
of the amount (the “Purchase Price”) as is set forth on such Purchaser’s
signature page hereto. Pending the sale of the Minimum Offering Amount of Units,
all funds paid hereunder shall be deposited in an escrow account (“Escrow
Account”) with Cross River Bank (the “Escrow Agent”). Each Purchaser shall
deliver its respective Purchase Price for the Units to be issued and sold to
such Purchaser at the Closing by wire transfer of immediately available funds to
the Escrow Account in accordance with the following wiring instructions, such
funds to be wired at the time such Purchaser executes this Agreement:

 

Account Name: Cross River Bank, as Escrow Agent for Kogeto, Inc. Account No.:
2000501723 ABA Routing No.: 021214273 Address: 885 Teaneck Road   Teaneck, New
Jersey  07666

 

 

 

 

 

Section 1.2           Offering Period; Closing. The Units will be offered for
sale until the earlier of (a) the date upon which subscriptions for all of the
Units offered in the Offering have been accepted by the Company; (b) the date
upon which the Company and the Placement Agent elect to terminate the Offering;
or (c) June 30, 2014, subject to the right of the Company to extend the Offering
through August 31, 2014, at its election (the “Termination Date”). Each
Purchaser acknowledges and understands that the Offering is being made on “best
efforts” basis for the Maximum Amount. Each Purchaser acknowledges and
understands that the Closing hereunder shall be conducted only upon the receipt
and acceptance by the Company of subscriptions for all of the Units offered in
the Offering. The closing of the purchase and sale of the Units (the “Closing”)
to be acquired by the Purchasers from the Company under this Agreement shall
take place at the offices of Olshan Frome Wolosky LLP, counsel to the Company,
at 10:00 a.m., Eastern time, on such date as the Placement Agent and the Company
may agree upon; provided, that all of the conditions set forth in Article III
hereof and applicable to the Closing shall have been fulfilled or waived in
accordance herewith (the “Closing Date”).

 

Section 1.3           Deliveries at Closing. Subject to the terms and conditions
of this Agreement, at the Closing (a) the Company shall issue that number of
Units set forth on such Purchaser’s signature page hereto in the name of each
such Purchaser; and (b) such Purchaser’s Purchase Price for the Units being
purchased by such Purchaser will be delivered on behalf of each such Purchaser
from the Escrow Account to the Company. Each Purchaser acknowledges and agrees
that certificates evidencing the Common Stock and the Warrants will not be
issued and delivered at the Closing and further acknowledges and agrees that the
Company shall issue certificates evidencing the Common Stock and the Warrants
within ten (10) days of the Closing.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1          Representations and Warranties of the Company. The Company
hereby makes the following representations and warranties to each Purchaser as
of the Closing Date:

 

(a)          Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted. The Company does not have any operating subsidiaries except as set
forth in the Offering Documents. The Company and each such subsidiary is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect (as defined in Section
2.1(c) hereof) on the Company’s financial condition.

 

2

 

 

(b)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement and the Escrow
Agreement by and among the Company, Placement Agent and the Escrow Agent (the
“Escrow Agreement”) (collectively, the “Transaction Documents”) and to issue and
sell the Units in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company.
The other Transaction Documents will have been duly executed and delivered by
the Company at the Closing. Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, fraudulent conveyance, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

(c)          Capitalization. The authorized capital stock of the Company and the
shares thereof issued and outstanding immediately prior to the Closing will be
as set forth in the Memorandum. Except as set forth in the Company’s reports
filed with the Commission or as contemplated by the Transaction Documents or the
Memorandum, there are no contracts, commitments, understandings, or arrangements
by which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company. The Company has furnished or made
available to the Purchasers true and correct copies of the Company’s Articles of
Incorporation, as in effect on the date hereof (the “Articles”), and the
Company’s Bylaws, as in effect on the date hereof (the “Bylaws”). For purposes
of this Agreement, “Material Adverse Effect” means any material adverse effect
on the business, operations, properties, or financial condition of the Company
and its subsidiaries, taken as a whole and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its obligations under this Agreement in any
material respect.

 

(d)          Issuance of Securities. The Units have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Purchasers),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. The Common Stock which are part of the
Units will be validly issued, fully paid and non-assessable free and clear of
all encumbrances and restrictions, except for restrictions imposed by applicable
securities laws and except for those created by the Purchasers.

 

(e)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate any
provision of the Company’s Articles or Bylaws, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property of the Company under any agreement or
any commitment to which the Company is a party or by which the Company is bound
or by which any of its respective properties or assets are bound, or (iv) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including Federal and state securities
laws and regulations) applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries are bound
or affected, except, in all cases other than violations pursuant to clauses (i)
and (iv) above, for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

3

 

 

Section 2.2           Representations and Warranties of the Purchasers. Each
Purchaser hereby makes the following representations and warranties to the
Company as of the date hereof and Closing Date, with respect solely to itself
and not with respect to any other Purchaser:

 

(a)          Organization and Good Standing of the Purchasers. If the Purchaser
is an entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.

 

(b)          Authorization and Power. Each Purchaser which is an entity has the
requisite power and authority to enter into and perform this Agreement and each
of the other Transaction Documents to which such Purchaser is a party and to
purchase the Units being sold to it hereunder. The execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which such Purchaser is a party by such Purchaser and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. This Agreement and each of the other
Transaction Documents to which such Purchaser is a party has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof. If the purchaser is an individual, such individual is over the age of
18 and has the legal capacity to enter into this Agreement.

 

(c)          No Conflicts. The execution, delivery and performance of this
Agreement and each of the other Transaction Documents to which such Purchaser is
a party and the consummation by such Purchaser of the transactions contemplated
hereby and thereby or relating hereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws, operating agreement,
partnership agreement or other organizational documents (if such Purchaser is
not a natural person) or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Purchaser is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser). Such Purchaser is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or any other Transaction Document to which such Purchaser
is a party or to purchase the Units in accordance with the terms hereof.

 

4

 

 

(d)          Acquisition for Investment. Such Purchaser is acquiring the Units
proposed to be acquired by such Purchaser hereunder solely for its own account
for the purpose of investment and not with a view to or for the resale or
distribution of any part thereof. Such Purchaser does not have a present
intention to sell such Units, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of such Units to or through any
person or entity; provided, however, that by making the representations herein
and subject to Section 2.2(h) below, such Purchaser does not agree to hold such
Units for any minimum or other specific term and reserves the right to dispose
of such Units at any time in accordance with federal and state securities laws
applicable to such disposition.

 

(e)          Accredited Investor; Suitability. Such Purchaser is an “accredited
investor” as defined in Regulation D. Such Purchaser is not required to be
registered as a brokerdealer under Section 15 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and such Purchaser is not a
broker-dealer, nor an affiliate of a broker-dealer. Such Purchaser has
sufficient knowledge and experience in finance, securities, investments and
other business matters to be able evaluate the risks and merits of its
investment in the Company and to protect such Purchaser’s interests in
connection with the transactions contemplated by this Agreement and such
Purchaser has consulted, to the extent that it has deemed necessary, with its
tax, legal, accounting and financial advisors concerning its investment in the
Units and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Shares.

 

(f)          Opportunities for Additional Information. Such Purchaser
acknowledges that it has been given full access to such records of the Company
and the officers of the Company and received such information as it has deemed
necessary or appropriate to conduct its due diligence investigation. Such
Purchaser acknowledges that such Purchaser has had the opportunity to ask
questions of and receive answers from, or obtain additional information from,
the executive officers of the Company concerning the financial and other affairs
of the Company, and that all such questions have been answered to Purchaser’s
full satisfaction. Except as expressly set forth in this Agreement, no oral or
written representations or warranties have been made to Purchaser by the Company
or by any agent, employee, or affiliate of the Company. In making the decision
to invest in the Company and its business, such Purchaser hereby acknowledges
that such Purchaser has relied solely upon the Memorandum and that the
Memorandum supersedes any other information provided to such Purchaser.

 

(g)          Risk Factors. Such Purchaser is aware that an investment in the
Units involves substantial risks. Purchaser has reviewed and understands the
risk factors contained in the Memorandum. The purchases of the Units offered
hereby must be regarded as the placing of funds at high risk in a new venture
with all of the unforeseen costs, expenses, problems and difficulties to which
such ventures are subject. There can be no assurance that the Company will be
able to successfully implement its business plan or develop into a successful or
profitable business.

 

(h)          No General Solicitation. Such Purchaser acknowledges that Units
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television, radio or the Internet, or (ii) any seminar or meeting
to which such Purchaser was invited by any of the foregoing means of
communications.

 

5

 

 

(i)          Restricted Securities. Such Purchaser understands that the Shares
and Warrants are “restricted securities” under the Securities Act and that the
Shares must be held indefinitely unless such Shares are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
acknowledges that such Purchaser is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. Such Purchaser understands
that to the extent that Rule 144 is not available, such Purchaser will be unable
to sell any Shares without either registration under the Securities Act or the
existence of another exemption from such registration requirement. Such
Purchaser will not transfer any or all of such Purchaser’s Shares or Warrants
absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of such Purchaser’s
Shares or Warrants without first providing the Company with an opinion of
counsel (which counsel and opinion are reasonably satisfactory to the Company)
to the effect that such transfer will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable state securities laws. Such
Purchaser understands and agrees that the Shares have not been registered under
the Securities Act or the securities laws of any state of the United States.

 

(j)          Independent Investment. No Purchaser has agreed to act with any
other Purchaser for the purpose of acquiring, holding, voting or disposing of
the Shares and Warrants compromising the Units purchased hereunder for purposes
of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Units.

 

(k)          Trading Activities and Confidentiality. Other than the transactions
contemplated hereunder, such Purchaser has not directly or indirectly, nor has
any person acting on behalf of or pursuant to any understanding with such
Purchaser, executed any acquisition or disposition, including short sales or
puts, in the securities of the Company during the period commencing from the
time that such Purchaser first received any material, whether in writing or
otherwise, from the Company or any other person setting forth the material terms
of the transactions contemplated hereunder. Such Purchaser covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company, such Purchaser will maintain the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Each Purchaser agrees that it shall
not, directly or indirectly, engage in any short sales with respect to the
Common Stock for a period of one (1) year following the Closing.

 

(l)          No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental agency has passed on or
made recommendations or endorsement of the Units or the suitability of the
investment in the Units nor have such authorities passed upon or endorsed the
merits of the offering of the Units.

 

(m)          Participation by Affiliates. Such Purchaser acknowledges and agrees
that the officers, directors, affiliates and other insiders of the Company are
permitted to purchase Units in the Offering and that any such purchases shall be
counted toward the amount of the Offering.

 

(n)          Brokers. Other than to the Placement Agent, each Purchaser has no
knowledge of any brokerage or finder’s fees or commissions that are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person or
entity with respect to the transactions contemplated by this Agreement.

 

6

 

 

(o)          Escrow Agent. Each Purchaser agrees that all funds for
subscriptions for the Units will be held by the Escrow Agent pursuant to the
Escrow Agreement in a non-interest bearing account and that the Escrow Agent
shall be authorized to release such funds to the Company upon satisfaction of
the conditions to Closing. Each Purchaser hereby authorizes and directs the
Company and the Placement Agent to direct the Escrow Agent to return any funds
for unaccepted subscriptions to the same account from which the funds were
drawn, without interest. Each Purchaser agrees to be bound by the terms of the
Escrow Agreement as if it is a signatory thereto.

 

(p)          Correctness of Representation; Reliance. Such Purchaser understands
that the Units are being offered and sold in reliance on a transactional
exemption from the registration requirement of federal and state securities laws
and the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein and the Investor Questionnaire accompanying this Agreement in the
form attached hereto as Exhibit A (the “Investor Questionnaire”) in order to
determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Units. Such Purchaser further represents and warrants
that this Agreement and the Investor Questionnaire do not contain any untrue
statement or a material fact or omit any material fact concerning such
Purchaser. Such Purchaser agrees, acknowledges and understands that the Company
and its counsel are entitled to rely on the representations, warranties and
covenants made by such Purchaser herein.

 

(q)          Residency. Such Purchaser represents and warrants that Purchaser is
a bona fide resident of, and is domiciled in, the state so designated on the
signature page hereto.

 

ARTICLE III
CONDITIONS

 

Section 3.1           Conditions Precedent to the Obligation of the Company to
Sell the Units. The obligation hereunder of the Company to issue and sell the
Units to the Purchasers is subject to the satisfaction or waiver, at or before
the Closing, of each of the conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.

 

(a)          Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties made by each Purchaser in this Agreement and each
of the other Transaction Documents to which such Purchaser is a party qualified
as to materiality shall be true and correct at all times prior to and on the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date, and, the representations and
warranties made by each Purchaser in this Agreement and each of the other
Transaction Documents to which such Purchaser is a party not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date.

 

7

 

 

(b)          Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(d)          Delivery of Purchase Price. The Purchase Price for all of the Units
shall have been delivered to the Escrow Agent pursuant to the Escrow Agreement
and the aggregate amount of such Purchase Price shall be equal to or greater
than the amount of the Offering.

 

(e)          Delivery of Transaction Documents. Each Purchaser shall have duly
executed and delivered to the Company each of the Transaction Documents to which
it is a party.

 

Section 3.2           Conditions Precedent to the Obligation of the Purchasers
to Purchase the Units. The obligation hereunder of each Purchaser to acquire and
pay for the Units is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for
each Purchaser’s sole benefit and may be waived by such Purchaser at any time in
its sole discretion.

 

(a)          Accuracy of the Company’s Representations and Warranties. The
representations and warranties made by the Company in this Agreement and each of
the other Transaction Documents to which the Company is a party qualified as to
materiality shall be true and correct at all times prior to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct as of such earlier date, and, the representations and
warranties made by the Company in this Agreement and each of the other
Transaction Documents to which the Company is a party not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date.

 

(b)          Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(d)          No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

 

8

 

 

(e)          Material Adverse Effect. No Material Adverse Effect shall have
occurred at or before the Closing Date.

 

(f)          Delivery of Transaction Documents. The Company shall have duly
executed and delivered to each Purchaser each of the Transaction Documents to
which it is a party.

 

ARTICLE IV
STOCK CERTIFICATE LEGEND

 

Section 4.1           Each certificate representing the Common Stock and the
Warrants, and, if appropriate, securities issued upon conversion thereof, shall
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required by applicable state securities or “blue
sky” laws):

 

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1           Fees and Expenses. Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

Section 5.2           Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
at a majority of the Units and no provision hereof may be waived other than by
an a written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Units, as the case
may be, then outstanding. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents or holders of the Units, as the
case may be.

 

9

 

 

Section 5.3           Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telex (with correct answer back
received), telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Company:

 

Kogeto, Inc.
51 Wooster Street, 2nd Floor
New York , New York 10013
Attn: Mr. Jeff Glasse, Founder, Chairman and Chief Executive Officer

 

With a required copy to:

 

Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attn: Spencer G. Feldman, Esq.

 

If to any Purchaser:

 

At the address of such Purchaser set forth on such Purchaser’s signature page to
this Agreement, with copies to Purchaser’s counsel as set forth on such
Purchaser’s signature page to this Agreement or as specified in writing by such
Purchaser.

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 5.4           Waivers. No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

 

Section 5.5           Headings. The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

10

 

 

Section 5.6           Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Following the Closing, any
Purchaser may assign any or all of its rights under this Agreement to any person
to whom such Purchaser assigns or transfers any Shares or Warrants comprising
the Units, provided that such transferee agrees in writing to be bound, with
respect to the transferred Shares or Warrants, by the provisions of the
Transaction Documents that apply to the Purchasers.

 

Section 5.7           No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

Section 5.8           Governing Law. This Agreement and the other Transaction
Documents shall be governed by the laws of the state of New York, without giving
effect to principles of conflicts of laws. Each of the Company and the
Purchasers (a) hereby irrevocably submits to the jurisdiction of the United
States District Court sitting in the Southern District of New York and the
courts of the State of New York located in New York county for the purposes of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other Transaction Documents or the transactions contemplated hereby
or thereby and (b) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Purchasers consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Section 5.8 shall affect or limit any right to
serve process in any other manner permitted by law. Each party hereto agrees
that a final judgment in any action or proceeding so brought shall be conclusive
and may be enforced by suit on the judgment or in any other manner provided by
law or at equity.

 

Section 5.9           Survival. The representations and warranties of the
Company and the Purchasers shall survive the execution and delivery hereof and
the Closings hereunder for a period of one year following the Closing Date.

 

Section 5.10         Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of such
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

11

 

 

Section 5.11         Severability. The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.

 

Section 5.12         Further Assurances. From and after the date of this
Agreement, upon the request of any Purchaser or the Company, each of the Company
and the Purchasers shall execute and deliver such instrument, documents and
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement and the
other Transaction Documents.

 

Section 5.13         Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under this Agreement and the other Transaction
Documents to which it is a party are several and not joint with the obligations
of any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement or
any other Transaction Document. Nothing contained herein, and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as,
and the Company acknowledges that the Purchasers do not so constitute, a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group or entity with respect to such obligations or the
transactions contemplated by this Agreement or any matters, and the Company
acknowledges that the Purchasers are not acting in concert or as a group, and
the Company shall not assert any such claim, with respect to such obligations or
the transactions contemplated by this Agreement. The Company and each Purchaser
confirms that each Purchaser has independently participated with the Company in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and a Purchaser, solely, and not between
the Company and the Purchasers collectively and not between and among the
Purchasers.

 

Section 5.14         Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. Unless otherwise expressly provided, the word “including” shall mean
including without limitation. The parties hereto intend that each
representation, warranty, and covenant contained herein shall have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party has not
breached shall not detract from or mitigate the fact that such party is in
breach of such representation, warranty, or covenant. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require.

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

  KOGETO, INC.       By:     Name:     Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

13

 

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:    

 

Signature of Authorized Signatory of Purchaser:    

 

Name of Authorized Signatory:    

 

Title of Authorized Signatory:    

 

Email Address of Authorized Signatory:    

 

Facsimile Number of Authorized Signatory:    

 

State of Residency / Domicile:    

 

Address for Notice of Purchaser:

 

            Attention:     Telephone No.:      Facsimile No.:    

 

Address for Delivery of Common Stock and Warrants for Purchaser (if not same as
address for notice):

 

            Attention:       

 

Number of Units: ____________ x $1.40 = $____________ (the “Purchase Price”)

 

EIN Number or SSN: [PROVIDE THIS UNDER SEPARATE COVER]

 

14

 

 

EXHIBIT A

 

Investor Questionnaire

 

See attached

  

15

 

 

